Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao(US 2015/0186256) and Banerjee(US 2017/0031699).
Regarding claim 1, Cao discloses a method for dynamic scaling of a virtual storage system, the method comprising: detecting, within one or more virtual components of the virtual storage system, a change in performance(Paragraphs 32, 35, various incidents which may eventually result in application SLO violation or suboptimal performance, such as: 1) changes from application workloads, e.g. workload shift and SLO shift; 2) VSP resource contention (e.g. network bandwidth, memory and cache) with other VSPs; 3) VSP storage resource shortage or underutilization; 4) underlying physical storage resource changes, e.g. storage array failures. At runtime, various system incidents relevant to VSPs can be detected and reported); determining, in response to the detected change in performance, a scaling response based on the virtual storage system meeting one or more target performance metrics; and scaling, based on one or more available virtual components of the virtual storage system, up or down such that performance of the virtual storage system is in accordance with the one or more target performance metrics(Paragraphs 32, 33, In response to these above mentioned incidents, the method for managing VSP according to the embodiment of the present disclosure will dynamically adjust the set and the configurations of active VSPs, as well as dynamically adjust the workload for each application of the VSP to be subscribed to. For example, when a new physical storage array joins, it will be immediately allocated to an existing or newly created virtual storage pool; when a virtual storage pool is short of physical resources to serve its application workloads, and it will obtain additional resources from other virtual storage pools whose loads are low, or some of its application workloads may be migrated to other virtual storage pools).
Cao does not specifically disclose, wherein scaling includes increasing or decreasing a quantity of virtual controllers within the virtual storage system. However, Banerjee that if the I/O load on the storage system is low, then the controller can run fewer virtual machines to avoid potential processing overhead. As the I/O load on the storage system increases, the controller can spawn additional virtual machines dynamically to handle the extra load(Paragraph 17). By increasing the virtual machines, virtual controllers are increased . Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cao and Banerjee to have the scaling include increasing or decreasing the virtual controllers. The motivation would be to meet performance by avoiding the potential overhead(increased workload) or wasting resources when the resources are not needed(decreased workload.
Regarding claim 2, Cao discloses method of claim 1, wherein scaling the virtual storage system is based at least in part on one or more of: costs of the virtual components, a priority level corresponding to a type of data being stored, or based on a priority level corresponding to an application or host storing data within the virtual storage system(Paragraph 32, various incidents which may eventually result in application SLO violation or suboptimal performance, such as: 1) changes from application workloads, e.g. workload shift and SLO shift; 2) VSP resource contention (e.g. network bandwidth, memory and cache) with other VSPs; 3) VSP storage resource shortage or underutilization; 4) underlying physical storage resource changes, e.g. storage array failures).
Regarding claim 3, Cao discloses method of claim 1, wherein scaling is in response to a change in an application demand or application requirement(Paragraph 32, various incidents which may eventually result in application SLO violation or suboptimal performance, such as: 1) changes from application workloads, e.g. workload shift and SLO shift; 2) VSP resource contention (e.g. network bandwidth, memory and cache) with other VSPs; 3) VSP storage resource shortage or underutilization; 4) underlying physical storage resource changes, e.g. storage array failures).
Regarding claim 4, Cao discloses method of claim 1, wherein detecting the change in performance 1s based on a monitoring process collecting performance metrics or storage utilization metrics(Paragraph 32, various incidents which may eventually result in application SLO violation or suboptimal performance, such as: 1) changes from application workloads, e.g. workload shift and SLO shift; 2) VSP resource contention (e.g. network bandwidth, memory and cache) with other VSPs; 3) VSP storage resource shortage or underutilization; 4) underlying physical storage resource changes, e.g. storage array failures).
Regarding claim 6, Cao discloses method of claim 1, wherein scaling includes increasing or decreasing a quantity of virtual drive servers within the virtual storage system(Paragraph 43, monitoring module 403 configured to monitor status of one or more virtual storage pools in the virtual storage pool set; detecting module 404 configured to detect runtime events related to one or more virtual storage pools in the virtual storage pool set; and adjusting module 405 configured to adjust, on the basis of the status and the runtime events, the virtual storage pool set provided for the target application). 
Regarding claim 7, Cao discloses method of claim 1, wherein responsive to the change in performance, one or more virtual controllers of the virtual storage system rebalance data stored among one or more virtual drive servers of the virtual storage system(Paragraph 43, monitoring module 403 configured to monitor status of one or more virtual storage pools in the virtual storage pool set; detecting module 404 configured to detect runtime events related to one or more virtual storage pools in the virtual storage pool set; and adjusting module 405 configured to adjust, on the basis of the status and the runtime events, the virtual storage pool set provided for the target application).
Regarding claim 8, Cao discloses method of claim 2, wherein the staging memory includes multiple virtual drive servers(Paragraph 41, virtual storage pool providing module 402 configured to provide a virtual storage pool set for the target application according to the performance requirements and on the basis of storage capabilities of physical storage resources, the virtual storage pool set comprising one or more virtual storage pools).
Regarding claim 9, Cao discloses method of claim 3, wherein the multiple virtual drive servers include respective local storage(Paragraph 24, a VSP set is provided for the target application on the basis of storage capabilities of physical storage resources according to the performance requirements, wherein the VSP set includes one or more VSPs. It should be understood that the virtual storage technique is built on the basis of physical storage resources like physical storage arrays, so to provide a VSP set for the target application, and storage capabilities of various physical storage arrays should be taken into consideration).
Regarding claim 10, Cao discloses method of claim 3, wherein the multiple virtual drive servers provide block-level data storage(Paragraph 53, a logical storage block of appropriate size may be selected for a file according to the file's characteristics).
Regarding claim 11, Cao discloses method of claim 1, wherein the request to write data to the virtual storage system is received by one or more virtual controllers running within a virtual machine, a container, or a bare metal server(Paragraphs 52, 54, hard disk controller implemented in hardware and software combination)
Regarding claim 12, Cao discloses method of claim 1, wherein staging memory is provided by multiple virtual drive servers that respectively include a both virtual controller and local memory(Paragraph 41, virtual storage pool providing module 402 configured to provide a virtual storage pool set for the target application according to the performance requirements and on the basis of storage capabilities of physical storage resources, the virtual storage pool set comprising one or more virtual storage pools).
Regarding claim 13, Cao discloses method of claim 1, wherein the at least the portion of the data stored within the staging memory is deduplicated, encrypted, or compressed prior to migration from the staging memory to the durable data storage(Paragraph 12, adjusting the virtual storage pool set provided for the target application includes creating a new virtual storage pool in the virtual storage pool set, reclaiming an inactive virtual storage pool in the virtual storage pool set, or migrating workloads between multiple virtual storage pools in the virtual storage pool set).
Regarding claim 14, Cao discloses method of claim 1 wherein the staging memory of the virtual storage system is characterized by a low read latency relative to the durable data storage provided by the cloud services provider(Paragraphs 12, 14, Adjusting the virtual storage pool set provided for the target application includes creating a new virtual storage pool in the virtual storage pool set, reclaiming an inactive virtual storage pool in the virtual storage pool set, or migrating workloads between multiple virtual storage pools in the virtual storage pool set, the performance requirements includes one or more of parameter such as capacity, cost, latency).
Regarding claim 15, Cao discloses a virtual storage system contained in a cloud computing environment, the cloud-based storage system including: one or more virtual drives providing a staging memory for storage operations; and one or more virtual controllers, each virtual controller executing in a cloud computing instance(Paragraph 3, software-defined storage (SDS) platforms) provide capabilities to abstract physical storage arrays, so that physical storage capabilities can be abstracted into a couple of single pools of virtual storage for target applications), wherein the one or more virtual controllers are configured to: detect, within one or more virtual components of the virtual storage system, a change in performance(Paragraphs 32, 35, various incidents which may eventually result in application SLO violation or suboptimal performance, such as: 1) changes from application workloads, e.g. workload shift and SLO shift; 2) VSP resource contention (e.g. network bandwidth, memory and cache) with other VSPs; 3) VSP storage resource shortage or underutilization; 4) underlying physical storage resource changes, e.g. storage array failures. At runtime, various system incidents relevant to VSPs can be detected and reported);  determine, in response to the detected change in performance, a scaling response based on the virtual storage system meeting one or more target performance metrics; and scale, based on one or more available virtual components of the virtual storage system, up or down such that performance of the virtual storage system is in accordance with the one or more target performance metrics(Paragraphs 32, 33, In response to these above mentioned incidents, the method for managing VSP according to the embodiment of the present disclosure will dynamically adjust the set and the configurations of active VSPs, as well as dynamically adjust the workload for each application of the VSP to be subscribed to. For example, when a new physical storage array joins, it will be immediately allocated to an existing or newly created virtual storage pool; when a virtual storage pool is short of physical resources to serve its application workloads, and it will obtain additional resources from other virtual storage pools whose loads are low, or some of its application workloads may be migrated to other virtual storage pools).
Cao does not specifically disclose, wherein scaling includes increasing or decreasing a quantity of virtual controllers within the virtual storage system. However, Banerjee that if the I/O load on the storage system is low, then the controller can run fewer virtual machines to avoid potential processing overhead. As the I/O load on the storage system increases, the controller can spawn additional virtual machines dynamically to handle the extra load(Paragraph 17). By increasing the virtual machines, virtual controllers are increased . Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cao and Banerjee to have the scaling include increasing or decreasing the virtual controllers. The motivation would be to meet performance by avoiding the potential overhead(increased workload) or wasting resources when the resources are not needed(decreased workload.
Regarding claim 16, Cao discloses virtual storage system of claim 15, wherein scaling the virtual storage system is based at least in part on one or more of: costs of the virtual components, a priority level corresponding to a type of data being stored, or based on a priority level corresponding to an application or host storing data within the virtual storage system(Paragraph 32, various incidents which may eventually result in application SLO violation or suboptimal performance, such as: 1) changes from application workloads, e.g. workload shift and SLO shift; 2) VSP resource contention (e.g. network bandwidth, memory and cache) with other VSPs; 3) VSP storage resource shortage or underutilization; 4) underlying physical storage resource changes, e.g. storage array failures).
Regarding claim 17, Cao discloses virtual storage system of claim 15, wherein scaling is in response to a change in an application demand or application requirement(Paragraph 32, various incidents which may eventually result in application SLO violation or suboptimal performance, such as: 1) changes from application workloads, e.g. workload shift and SLO shift; 2) VSP resource contention (e.g. network bandwidth, memory and cache) with other VSPs; 3) VSP storage resource shortage or underutilization; 4) underlying physical storage resource changes, e.g. storage array failures).
Regarding claim 18, Cao discloses virtual storage system of claim 15, wherein detecting the change in performance is based on a monitoring process collecting performance metrics or storage utilization metrics(Paragraph 32, various incidents which may eventually result in application SLO violation or suboptimal performance, such as: 1) changes from application workloads, e.g. workload shift and SLO shift; 2) VSP resource contention (e.g. network bandwidth, memory and cache) with other VSPs; 3) VSP storage resource shortage or underutilization; 4) underlying physical storage resource changes, e.g. storage array failures).
Regarding claim 20, Cao discloses virtual storage system of claim 15, wherein scaling includes increasing or decreasing a quantity of virtual drive servers within the virtual storage system(Paragraph 43, monitoring module 403 configured to monitor status of one or more virtual storage pools in the virtual storage pool set; detecting module 404 configured to detect runtime events related to one or more virtual storage pools in the virtual storage pool set; and adjusting module 405 configured to adjust, on the basis of the status and the runtime events, the virtual storage pool set provided for the target application).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187